RODRÍGUEZ, AA., J.A.D.,
dissenting.
*235I respectfully dissent. In my view, claimant has not shown that there was a common law right to a trial by jury in in rem forfeiture actions in existence in New Jersey on July 2,1776 when our first constitution was enacted. Thus, N.J.S.A. 2C:64-3(f) does not contravene the New Jersey Constitution’s guarantee that “the right to trial by jury shall remain inviolate.”1 I would therefore affirm the judgment of the Law Division.
It is well settled that the constitutional provision preserving the right to a jury trial applies only to the extent that such a right existed in New Jersey prior to the adoption of the first constitution in 1776. State v. Anderson, 127 N.J. 191, 210, 603 A.2d 928 (1992) (Wilentz, C.J., dissenting) (citing Stanoyevich, supra, 6 N.J. at 484, 79 A.2d 288). Claimant asserts that she presented to the judge “proof of the existence of a jury trial right attaching to statutory forfeitures pre-dating the enactment of the [first New Jersey] constitution.” However, she does not cite one single authority which conclusively establishes such a right in New Jersey. The majority opinion outlines the historical origins of present-day forfeiture actions. It is true that in England, forfeiture actions were tried in either civil courts, which afforded a trial by jury, or in admiralty courts which did not provide for a jury trial. The existence of such right in England or in other states, however, is not sufficient as there was a divergence of practices and procedures under the common law from state to state. See United States v. One 1976 Mercedes Benz 280S, 618 F.2d 453, 456 (7th Cir. 1980).
In short, there is no proof that the residents of colonial New Jersey enjoyed a right to a jury trial in an in rem forfeiture actions on July 2,1776. In my view, such proof is required before this court can declare an act of the Legislature to be unconstitutional.
Therefore, I would affirm.

 N.J. Const. art. I, ¶ 9.